internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------------ --------- ------------------------------------ ------------------------------- ---------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 - plr-170453-03 date date legend trust date lp a b sub sub c llc year company a sub llc sub --------------------------------------------------------- --------------------------- --------------------------------------- -- ---- -------------------------- ---------------------------- ---- ------------------------ ------- --------------------------------- ---------------------------------- --------------------------- -------------------- ---- ---- ---- -------------------- ------------------------- --------------------------- ----------------------------- --------------------------------------- --------------------------------------------- ------------------------------------------------- plr-170453-03 sub d retailer individual a e city lp corporation a f g mall a lp --------------------------------------------------------------------------------------------------------- corporation b h dear ---------------- requesting rulings on behalf of trust the requested rulings concern issues related to leases of space by joint_venture partnerships in which a taxable_reit_subsidiary trs of trust is a member whether the rental of shopping carts at trust’s properties will be treated as personal_property that is leased in connection with the lease of real_property within the meaning of sec_856 of the internal_revenue_code and whether a partnership in which trust is indirectly a member will realize gross_income under sec_856 from reimbursements for certain expenses shared by trust and other entities related to trust several of the requested rulings have been withdrawn facts investment_trust reit beginning with its taxable_year ended date trust is a fully this is in reply to a letter dated date and subsequent submissions trust is a domestic_corporation that elected to be taxed as a real_estate ------------------------------------------------------------------------ --------------------------------------- -------------------------------- ----- plr-170453-03 integrated self-managed company that conducts substantially_all of its business through lp a limited_partnership in which trust owns an a percent interest as the sole general_partner and a b percent interest as a limited_partner as of date trust is engaged primarily in the ownership development redevelopment leasing acquisition expansion and management of retail and entertainment oriented retail shopping centers the malls community centers the centers collectively with the malls the properties as well as other net-leased single tenant retail properties lp owns the properties either directly or through joint_venture partnerships in which it is a member property owners lp also owns all of the shares of sub a corporation which provides development management leasing and financial services to entities with which it is affiliated including performing property management services to the joint_venture partnerships sub1 has jointly elected with trust to be treated as a trs of trust as defined in sec_856 in addition sub owns securities possessing more than percent of the total voting power and value of the outstanding securities of each of its lower-tier subsidiaries consequently pursuant to sec_856 each subsidiary of sub is considered to be a trs of trust sub and its subsidiaries file a consolidated federal_income_tax return certain of trust’s trss are tenants of the properties in addition certain of the trust trss are members of joint ventures with persons unrelated to trust for purposes of the related_party rent provisions of sec_856 each joint_venture is a partnership for federal tax purposes and is a tenant at one or more of the properties percent capital interest in llc a joint_venture created by trust in year to engage in various food and beverage business ventures the remaining interests in llc are held by company a as its primary activities llc leases space at certain of the properties from the property owner under a master lease in which it pays rent to the property owner llc also is the holder of certain franchisee licenses and engages directly in food and beverage operations as a tenant at certain properties operating_lease at each property where there is an operating_lease other persons unrelated to trust for purposes of sec_856 conduct food and beverage service businesses members of llc a partnership accordingly llc is indirectly wholly-owned by lp llc holds a food court master lease at a property and is also engaged in the food and beverage service operations under an operating_lease persons unrelated to trust for purposes of sec_856 conduct food and beverage services comparable to those under the llc operating_lease at the same property television networks at many of the properties sub leases space and television equipment from the applicable_property owner sub uses the space and equipment to sub and sub a wholly owned subsidiary of sub and a_trust trs are the sub is a subsidiary of sub and is therefore a_trust trs sub holds a c sub a subsidiary of sub and a_trust trs manages closed-circuit sub a subsidiary of sub and a_trust trs enters into periodic leases with plr-170453-03 provide a closed-circuit television network at the property which airs ads and other information designed to promote sales activity for the property’s tenants there is no tenant at a property where sub is a tenant that is engaged in all of the same activities as sub however each property in which sub is a tenant has multiple tenants unrelated to trust that are engaged in various service businesses property owners sub sells clothing and other goods to customers of the applicable_property each property where sub is a tenant has many other similar retailers as tenants that are unrelated to trust sub holds a d interest in entities formed with retailer as trs joint ventures each of the entities formed as joint ventures is classified as a partnership each joint_venture retailer jv engages in the sale_of_goods at a property each property where retailer jv is a tenant has many other retailers as tenants that are engaged in the same business and are unrelated to trust sub together with entities affiliated with individual a have formed a trs joint_venture in which each partner owns an equal share the joint_venture is classified as a partnership for federal tax purposes the trs joint_venture leases space and operates a restaurant at one or more of the properties each property in which this trs joint_venture operates a restaurant has other food and beverage operators as tenants that are unrelated to trust cart rentals each property owner has entered into an arrangement whereby shopping carts are rented on a self-serve basis to general_public patrons the carts are released for use through a coin operated vending device either lp or corporation a manages the cart operations for each property owner lp is a limited_partnership that is owned by lp through other controlled entities corporation a is a_trust trs lp and corporation a pay all expenses related to the carts from cash accounts maintained for each property owner to whom they are responsible each property owner is paid dollar_figuref per day for supplying labor that collects monies from the vending machines and delivers the monies to either lp or corporation a repairing and maintaining the carts and collecting abandoned carts from parking lots or within the property lp retains approximately g percent of the gross_receipts and remits the balance to the applicable_property owner sub is the property manager for the properties where corporation a is the manager of the cart operations corporation a is compensated through the management fee paid_by the property owner to sub this results in all proceeds from the cart operations being returned to the property owner cost reimbursements and expense allocations for shared employees each property has entered into a management agreement with either lp or the administration of payroll and benefits for individuals employed by trust and corporation b is responsible for administering the salary of individuals working at plr-170453-03 its affiliates including the joint_venture partnerships with the exception of mall a is centralized in two entities lp a limited_partnership owned lp through other controlled entities and corporation b a_trust trs trust represents that the centralization is done for purposes of efficiency control and cost savings a specific property mall employees lp makes disbursements related to and administers the taxes and benefits of the mall employees lp also makes disbursements related to and administers the payroll_taxes and benefits of other individuals working for the trust affiliated entities including management development legal and accounting employees corporate employees sub properties that are wholly-owned by lp are managed by lp the properties that are owned by a joint_venture enter into a management agreement with sub under these management agreements sub is responsible for marketing leasing managing operating maintaining and servicing the property and for the performance on behalf of the property owner of certain of its obligations in this capacity sub agrees to employ such personnel as may be necessary to perform its obligations including all of the mall employees for the respective property for example the on-site mall manager on-site security and maintenance personnel and on-site accounting personnel and corporate employees for example regional management accounting lease administration and human resources personnel under the joint_venture property management agreement the property agrees to pay a management fee as well as reimburse sub at a rate of h percent of compensation plus medical benefits of the mall employees and of certain classes of the corporate employees that render services under the joint_venture property management agreement management agreements and in recognition of lp 3’s responsibility for administering the payroll function for all corporate employees and the mall employee non-salary costs sub has entered into an expense sharing and cost reimbursement arrangement with lp the arrangement under the arrangement lp agrees to perform and carry out the administrative services required of sub under the joint_venture property management agreements which include i administering payroll services ii human resource services including monitoring compliance with laws preparation and administration of benefit plans recruitment and maintenance of personnel records iv training services and v office services necessary to carry out these functions employee non-salary costs and corporate employee costs attributable to individuals rendering services on behalf of sub under a joint_venture property management agreement including without limitation i wages and bonuses ii pension and similar benefits iii vacation sick leave or similar benefits iv parking fees car allowances sub agrees to reimburse lp for direct expenses associated with mall in connection with sub 1’s obligations under the joint_venture property plr-170453-03 and similar benefits and v compensation related taxes and charges with these costs payroll reimbursements in addition sub may reimburse lp for the full cost of indirect_costs including i recruiting fees and hiring expenses ii training iii professional services provided to lp by third parties related to the joint_venture property management agreements and iv office expenses_incurred in connection with administering the payroll which may include the cost of stationery printing costs and identifiable charges for postage phone and similar charges these indirect expense reimbursements are divided between sub and lp on a predetermined arm’s length basis the direct and indirect_costs that sub reimburses lp are from amounts collected from the joint_venture properties under the joint_venture property management agreements will not exceed the actual amounts paid_by lp on behalf of sub and lower-tier subsidiaries of sub ii lp will not derive any profit with respect to the reimbursement amounts and iii lp will not take a tax deduction for any expenses offset by the reimbursements law from sources listed in ' c and at least percent of its gross_income from sources listed in ' c arents from real_property are among the sources listed in both of those sections lp represents that under the arrangement i the lp reimbursement amount to qualify as a reit an entity must derive at least percent of its gross_income sec_856 defines rents_from_real_property subject_to exclusions provided in ' d to include rents from interests_in_real_property charges for services customarily rendered in connection with the rental of real_property and rent attributable to certain leased personal_property sec_856 provides that rents_from_real_property includes rents attributable to personal_property leased under or in conjunction with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property sec_1_856-4 of the income_tax regulations provides that in general the 15-percent test in sec_856 is applied separately to each lease of real_property however where the reit rents all or a portion of all the units in a multiple unit project under substantially_similar leases such as the leasing of apartments in an apartment building or complex to individual tenants the 15-percent test may be applied with respect to the aggregate rent received or accrued for the taxable_year under the similar leases of the property by using the average of the trust’s aggregate adjusted bases of all real and personal_property subject_to such leases sec_856 provides in part that except as provided in ' d the term arents from real_property does not include any amount received or accrued plr-170453-03 directly or indirectly from any person if the reit owns directly or indirectly - i in the case of any person that is a corporation stock of such person possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such person or ii in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of such person sec_856 provides that for purposes of ' d the rules prescribed in sec_318 apply for determining the ownership of stock assets or net profits of any person except as modified by subparagraphs a and b of '856 d revproc_2003_66 2003_33_irb_364 describes conditions under which sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of ' d b if at least percent of the leased space of the property is rented to persons other than trss of the reit and other than related parties described in ' d b but only to the extent that the amounts paid to the reit by the trs as rents_from_real_property are substantially comparable to such rents paid_by the other tenants of the reit s property for comparable space payments to a reit from a joint_venture between a trs of the reit and a third party that is not related to either the reit or the trs for space at a property owned by the reit will be treated as rents_from_real_property under sec_856 the revenue_procedure provides that such rents will qualify as rents_from_real_property if amounts paid to the reit are substantially comparable to rents paid_by other tenants of the reit’s property for comparable space and at least percent of the leased space of the reit’s property is rented to persons other than i trss of the reit and ii related parties described in sec_856 including other joint ventures that are included in the scope of the revenue_procedure partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of ' the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership under ' g of the income_tax regulations a reit that is a partner in a in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm s length basis the ruling in distinguishing jergens co v commissioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the in establishing the comparable rent standard as part of the limited rental revrul_57_104 1957_1_cb_166 considers whether the amount_paid by a plr-170453-03 reimbursements were not included in the ric s gross_income under ' and therefore were not subject_to the gross_income requirement of ' b taxpayer to an independent_contractor as reimbursement for the costs of a union negotiated qualified_pension plan for the contractor s employees will be deductible to the taxpayer and included in the income of the contractor the taxpayer a ship owner contracted with a stevedore contractor to handle its cargoes pursuant to their contract the taxpayer reimbursed the contractor for the amount required to be contributed by the contractor to the pension_trust the ruling holds that the amount_paid by the taxpayer as a reimbursement is part of the cost of the services rendered by the independent_contractor to the taxpayer and as such is a deductible expense to the taxpayer under ' the ruling also holds that the reimbursement of amounts contributed to the trust on behalf of its employees is includible in gross_income by the contractor under ' analysis and conclusions a related_party rents exception that permits a trs to lease space from its parent reit congress was concerned that an arm’s length relationship be maintained in dealings between the trs and the reit congress did not indicate that it intended to disqualify rents received from its trs if the space leased to the trs is unique and there is no comparable space at the same property upon which to base the comparable rent standard accordingly if there is no comparable space at trust’s property upon which to base the comparable rent standard required under sec_856 for rent paid_by a trs or trs partner in a joint_venture to trust such rent will satisfy the comparable rent standard if it is substantially comparable to rents paid_by unrelated tenants for comparable space located in the same geographic area as the trust property in which the trs is a tenant b cart rentals space by trust’s tenants the convenience provided by the carts facilitates sales by tenants to customers accordingly as provided in sec_856 amounts received by a property owner from the ownership and operation of the cart rental program will be treated as rent attributable to personal_property that is leased in connection with the lease of real_property if the rent attributable to the personal_property cart rentals does not exceed percent of the total rent for the taxable_year attributable to both the real_property and the personal_property leased under or in connection with the lease of space at a property c mall expense reimbursements the cart rental program described herein is integrally related to the lease of retail in this case lp has agreed to pay the salary and other administrative plr-170453-03 expenses_incurred by sub as a property manager of certain properties as a matter of administrative convenience and cost efficiency sub has agreed to reimburse lp for the expenses paid on its behalf lp will not derive a profit with respect to the reimbursement amounts and will not take a tax deduction for any expenses offset by the reimbursements although lp and sub are both in the property management business like the ric in revrul_84_138 sub is not compensating lp for a service that it is in the business of providing to others accordingly lp will not realize gross_income for purposes of sec_856 as a result of the reimbursements from sub that offset payroll administration costs other information no opinion is rendered concerning whether trust and the subs otherwise satisfy the requirements of subchapter_m of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
